DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-12 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to LARDAT et al. (Pub No. 201900038805) disclose the ELECTRO-OPTICAL TRANSDUCER. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claim 1.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “the sliding motion of the body of the first terminal element causing the axial movement of its end wall inside the holding element and a variation in the length [Symbol font/0x44]L of said cavity; the materials from which the holding element and the terminal element are respectively made being chosen for their respective coefficients of thermal expansion, such that the direction of variations in the length [Symbol font/0x44]L of said cavity as a function of the ambient temperature [Symbol font/0x71] is of opposite sign to the direction of variation in said ambient temperature”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JESSICA MANNO, can be reached on (571) 272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828